UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4785


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY DECARLOS HARRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (5:07-cr-00175-BO-1)


Submitted:    April 20, 2009                  Decided:   May 13, 2009


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant. Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony Decarlos Harris pleaded guilty to possession

of a firearm after having been previously convicted of a felony,

in   violation   of   18   U.S.C.   § 922(g)(1)    (2006).   Harris   was

sentenced to fifty-seven months of imprisonment and now appeals.

His attorney has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), raising one issue but stating that there

are no meritorious issues for appeal.             Harris was informed of

his right to file a pro se supplemental brief but did not do so.

We affirm.

           In the Anders brief, counsel questions whether Harris’

sentence was substantively unreasonable.          A sentence is reviewed

for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 128 S. Ct. 586, 597 (2007); see also

United States v. Seay, 553 F.3d 732, 742 (4th Cir. 2009).             The

appellate court must first determine whether the district court

committed any “significant procedural error,” Gall, 128 S. Ct.

at 597, and then consider the substantive reasonableness of the

sentence, applying a presumption of reasonableness to a sentence

within the guidelines range.         United States v. Evans, 526 F.3d

155, 161 (4th Cir.), cert. denied, 129 S. Ct. 476 (2008); see

also Gall, 128 S. Ct. at 597; Rita v. United States, 551 U.S.

338, ___, 127 S. Ct. 2456, 2462-69 (2007) (upholding presumption

of reasonableness for within-guidelines sentence).

                                     2
            We have thoroughly reviewed the record and find that

the district court committed no procedural error in calculating

the sentence.       Furthermore, we find that the district court’s

within-guidelines sentence is reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Harris’ conviction and sentence.                            This court

requires that counsel inform Harris, in writing, of the right to

petition   the    Supreme      Court   of       the    United      States      for   further

review.     If    Harris      requests      that       a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court      for      leave    to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Harris.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately            presented     in   the     materials

before    the    court   and    argument        would      not    aid    the    decisional

process.

                                                                                     AFFIRMED




                                            3